Citation Nr: 0110378	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  93-14 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1. Entitlement to service connection for a left knee 
disability on a direct or secondary basis.

2. Entitlement to an earlier effective date for a grant of 
service connection for post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from July 1968 to July 1971.

This matter was last before the Board of Veterans' Appeals 
(the Board) in September 1999.  Three issues were before the 
Board at that time: entitlement to an increased disability 
rating for PTSD, then evaluated as 70 percent disabling; 
entitlement to an earlier effective date for a grant of 
service connection for PTSD; and entitlement to service 
connection for a left knee disability.   

In its September 1999 decision, the Board granted the 
appellant an increased rating, 100 percent, for PTSD.  The 
Board denied an effective date earlier than June 6, 1994 for 
the grant of service connection for PTSD.  The Board also 
denied entitlement to service connection for a left knee 
condition, on both a direct basis and as secondary to a 
service-connected left ankle condition.  

The appellant duly appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By order dated July 12, 2000 and pursuant to a joint motion 
for remand, the Court vacated that part of the Board's 
decision which denied service connection for a left knee 
condition on a direct or secondary basis and entitlement to 
an earlier effective date for a grant of service connection 
for PTSD.  The Court remanded those two issues to the Board.  

Because the parties' motion mandates that certain development 
be undertaken, the claims will be remanded as is directed 
below.  



REMAND

As noted above, the appellant is seeking service connection 
for a claimed left knee disability.  In the motion for remand 
jointly filed by the parties before the Court, it was noted 
that an April 1998 Board remand directed that the appellant 
be afforded an examination by a VA physician who had not 
previously examined him.  See the joint motion for remand, 
page 7.  The parties also noted that although the appellant 
had been reexamined by a VA physician, the physician was the 
same who had previously examined the appellant.  The parties 
thus noted that because the Board "failed to insure that the 
[appellant] was examined by an orthopedist, who had not 
previously examined him, as required by the April 1998 Board 
order, a remand [was] warranted."  Id. at 8.

The parties further noted that in his September 1998 
substantive appeal relative to the assignment of an earlier 
effective date for a grant of service connection for PTSD, 
the appellant expressed a desire for a hearing at the 
Department of Veterans Affairs Regional Office (RO) before a 
Board member.  The parties further noted that although the 
appellant was afforded a personal hearing before RO personnel 
in October 1998, he was not afforded an opportunity for a 
hearing before a member of the Board, as he requested.  

Additionally, for application in this matter are the 
provisions of the Veterans Claims Assistance Act of 2000 
("VCAA").  The VCAA mandates that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §  3(a), 114 Stat. 2096, __ (2000) (to be codified 
at 38 U.S.C.A. § 5103A). 

Accordingly, these matters are REMANDED for the following 
actions:

1.  The RO should contact the appellant 
and his attorney and ascertain if the 
appellant has received any medical 
treatment for a left knee condition that 
is not evidenced by the current record.  
The appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

2.  The RO should afford the appellant a 
VA orthopedic examination, to be 
conducted by an appropriately qualified 
physician, who has not previously 
examined the appellant.  The appellant's 
claims folder and a copy of this remand 
must be reviewed by the examiner, who 
must acknowledge their receipt and review 
in any report generated as a result of 
this remand.  The examiner must provide 
explicit answers to the following 
questions:

a.  What are the objective 
manifestations of a left knee 
disorder?

	b.  Is it at least as likely as not 
that the appellant's left knee 
disability, if any, is etiologically 
related to the appellant's active 
service from July 1968 to July 1971? 
In answering this question, the 
examiner must  discuss all pertinent 
medical evidence which both supports 
and refutes an association between 
the left knee disability and his 
active service

c.  The examiner must also 
specifically comment on whether it 
is as least as likely as not that 
the left knee disability is 
etiologically related to the 
appellant's service-connected left 
ankle disability. The examiner 
should provide a detailed discussion 
of the rationale for the opinion 
rendered with consideration of the 
pertinent medical evidence of 
record.

The report of the examination should be 
associated with the appellant's VA claims 
folder.

3.  While this issue is in remand status, 
the RO should insure that any additional 
appropriate development action is 
undertaken in accordance with the 
provisions of the VCAA.    

4.  Following completion of the 
foregoing, the RO must readjudicate the 
appellant's claim of entitlement to 
service connection for a left knee 
disability on both a direct and a 
secondary basis.  If any such action does 
not resolve the claims, the RO shall 
issue the appellant a Supplemental 
Statement of the Case. The appellant 
should be given notice of, and 
appropriate opportunity to exercise, his 
appeal rights.  Thereafter, the case 
should be returned to the Board, if in 
order.

5.  With regard to the appellant's claim 
of entitlement to an earlier effective 
date for a grant of service connection 
for PTSD, the appellant should be 
scheduled for a hearing at the RO before 
a Board member.  

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court. The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

